                                                       UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF TENNESSEE
                                                             AT CHATTANOOGA


REGINALD MCKENZIE,                                                   )
                                                                     )
              Petitioner,                                            )
                                                                     )
v.                                                                   )    No.   1:14-CR-93-HSM-CHS-1
                                                                     )          1:16-CV-276-HSM
UNITED STATES OF AMERICA,                                            )
                                                                     )
              Respondent.                                            )


                                                               MEMORANDUM OPINION

              Pursuant to a written plea agreement, Reginald McKenzie (“Petitioner”) pleaded guilty to

conspiring to distribute 5 kilograms of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A), and was sentenced to 10 years imprisonment followed by 5 years supervised release.

He has now filed a pro se motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 [Doc. 371] and Respondent has responded in opposition [Doc. 51]. For the reasons that

follow, the Court finds an evidentiary hearing is not necessary, and the § 2255 Motion [Doc. 37]

will be DENIED.

I.            BACKGROUND

              On August 26, 2014, the Grand Jury for the Eastern District of Tennessee, Chattanooga

Division, returned a six-count indictment against Petitioner [Doc. 1 p. 1-3]. Petitioner pleaded

guilty to Count 1: conspiring to distribute 5 kilograms of cocaine, in violation of 21 U.S.C. §§ 846

and 841(a)(1), (b)(1)(A) [Doc. 19 p. 1]. As part of the plea, Petitioner stipulated that he was subject

to the mandatory minimum penalties and waived the right to file a § 2255 motion or collaterally


                                                            
              1
                  All citations to the district court record are to the docket of the underlying criminal case.
attack “[his] conviction(s) and/or resulting sentence” except for “claims of ineffective assistance

of counsel or prosecutorial misconduct” [Id. at 7].       In exchange for Petitioner’s plea, the

Government moved the Court to dismiss the remaining five counts in the indictment [Id.].

       On June 29, 2015, Petitioner was sentenced to 10 years of imprisonment followed by 5

years of supervised release [Doc. 33 p.1]. On June 27, 2016, Petitioner filed a timely § 2255

motion [Doc. 37]. The Court appointed counsel to review Petitioner’s motion to determine if any

relief was available under Johnson v. United States, 135 S. Ct. 2551 (2015) [Doc. 42]. After

examination of the record, Petitioner’s counsel advised the Court that “there does not appear to be

any issue related to or arise from the Johnson case” [Doc. 46].

       Thereafter, Respondent filed a response in opposition to Petitioner’s § 2255 motion [Doc.

51]. This matter is now ripe for this Court’s review.

II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 2255(a), a federal prisoner may make a motion to vacate, set aside, or

correct his judgment of conviction and sentence if he claims that the sentence was imposed in

violation of the Constitution or laws of the United States; or that the court lacked jurisdiction to

impose the sentence; or that the sentence is in excess of the maximum authorized by law, or is

otherwise subject to collateral attack. As a threshold standard, to obtain post-conviction relief

under Section 2255, a motion must allege: (1) an error of constitutional magnitude; (2) a sentence

imposed outside the federal statutory limits; or (3) an error of fact or law so fundamental as to

render the entire criminal proceeding invalid. Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003); Moss v. United States, 323 F.3d 445, 454 (6th Cir. 2003).

       A petitioner bears the burden of demonstrating an error of constitutional magnitude which

had a substantial and injurious effect or influence on the criminal proceedings. Reed v. Farley, 512



                                                 2 
 
U.S. 339, 353 (1994); Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993). In order to obtain

collateral relief under § 2255, a petitioner must clear a significantly higher hurdle than would exist

on direct appeal. United States v. Frady, 456 U.S. 152 (1982).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings in the United States District

Courts requires a district court to summarily dismiss a Section 2255 motion if “it plainly appears

from the face of the motion, the attached exhibits, and the record of the prior proceedings that the

movant is not entitled to relief.” See also Pettigrew v. United States, 480 F.2d 681, 684 (6th Cir.

1973) (“A motion to vacate sentence under § 2255 can be denied for the reason that it states “only

bald legal conclusions with no supporting factual allegations.” (quoting Sanders v. United States,

373 U.S. 1, 19 (1963))). If the motion is not summarily dismissed under Rule 4(b), Rule 8 requires

the court to determine, after a review of the answer and the records of the case, whether an

evidentiary hearing is required. If a petitioner presents a factual dispute, then “the habeas court

must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v. United

States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488 F.3d 325, 333

(6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s allegations cannot be

accepted as true because they are contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.” Valentine, 488 F.3d at 333 (quoting Arredondo v. United States,

178 F.3d 778, 782 (6th Cir. 1999)).

III.   PETITIONER’S ALLEGATIONS

       Petitioner challenges the validity of this plea and the legality of his sentence [Doc. 37].

Specifically, Petitioner argues: (1) that the Government did not file and serve him with notice that

he would face a 10-year minimum mandatory sentence prior to his pleading guilty; (2) that he

received ineffective assistance of counsel in that counsel did not give him “the understanding of



                                                  3 
 
the law as to a right to challenge this enhancement”; (3) that he is actually innocent so that the

Court is without jurisdiction to enhance his sentence; (4) that counsel failed to challenge his Pre-

Sentence Report; and (5) that as a result of the previous assertions his plea was not knowingly of

voluntarily entered [Doc. 37].

       Respondent responds in opposition, arguing that Petitioner’s § 2255 motion rests upon “the

flawed premise” that his sentence is unlawful [Doc. 51 p. 3]. Respondent asserts that the record

will prove that Petitioner received no statutory or Guideline enhancements [Id.].             Rather,

Respondent claims that Petitioner was sentenced to the lowest terms of imprisonment and

supervised release authorized by law for the offense to which he pleaded guilty [Id.]. Accordingly,

Respondent contends that the § 2255 motion should be denied because Petitioner’s allegations are

procedurally defaulted, waived, or otherwise unreviewable [Id.].

IV.    PROCEDURAL DEFAULT

       Generally, a federal prisoner is procedurally barred from raising on collateral review a

claim which he did not raise on direct appeal unless that claim is ineffective assistance of counsel

under the Sixth Amendment. Bousley v. United States, 523 U.S. 614, 621 (1998); Peveler v. United

States, 269 F.3d 693, 698 (6th Cir. 2001). A procedurally-defaulted claim may be considered on

collateral review if the petitioner can show (1) cause for failure to raise the claim on direct appeal

and (2) actual prejudice resulting from the alleged violation. Bousely, 523 U.S. at 622; Peveler,

269 F.3d at 698–700. If the petitioner fails to show cause, then it is not necessary to consider

whether petitioner suffered prejudice. Bousely, 523 U.S. at 623. Ineffective assistance of counsel

is considered “cause” for failure to raise an issue on direct appeal. See Roe v. Flores-Ortega, 528

U.S. 470, 477 (200); Ratcliff v. United States, 999 F.2d 1023, 1026 (6th Cir. 1993).




                                                  4 
 
       If the petitioner is unable to show cause and prejudice, he may still be able to obtain review

of his claims if his case fits within a narrow class of cases permitting review in order to prevent a

fundamental miscarriage of justice such as when he submits new evidence showing that a

constitutional violation has probably resulted in a conviction of one who is actually innocent.

Bousley, 523 U.S. at 622–23 (citing Murray v. Carrier, 477 U.S. 478, 495–96 (1986)); see also

Peveler, 269 F.3d at 698.

       Here, Petitioner’s allegations concerning his plea and sentence are procedurally defaulted

because he could have raised them on direct appeal but did not. As stated, where an alleged error

could have been asserted on direct appeal but was not, it is considered procedurally defaulted, and

the petitioner must demonstrate both “cause” for his failure to previously raise the issue and “actual

prejudice” resulting from his failure to present the claim on direct appeal. United States v. Frady,

456 U.S. 152 (1982). As cause, Petitioner has alleged ineffective assistance of counsel and actual

innocence. Thus, the Court will address Petitioner’s claims on the merits.

V.     INEFFECTIVE ASSISTANCE OF COUNSEL

       Ineffective assistance of counsel is a recognized constitutional violation that, when

adequately shown, warrants relief under § 2255. The two-prong test set forth in Strickland v.

Washington, 466 U.S. 668 (1984), governs claims of ineffective assistance of counsel raised

pursuant to 28 U.S.C. § 2255. Id. at 687; Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013).

Under this test, to demonstrate a violation of the Sixth Amendment right to effective assistance of

counsel, “a defendant must establish that his attorney’s performance was deficient and that the

deficient performance prejudiced the defense.” Id. (citing Strickland, 466 U.S. at 687). The first

prong of the Strickland test requires a petitioner to show his attorney’ performance was deficient

by demonstrating that counsel’s “representation fell below an objective standard of



                                                  5 
 
reasonableness.” Strickland, 466 U.S. at 688. Stated another way, the petitioner must show “that

counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed by the

Sixth Amendment.” Id. at 687. The Supreme Court “has declined to articulate specific guidelines

for appropriate attorney conduct and instead [has] emphasized that the proper measure of attorney

performance remains simply reasonableness under prevailing professional norms.” Huff, 734 F.3d

at 606 (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)). A reviewing court must be “highly

deferential” to counsel’s performance, because

       [a] fair assessment of attorney performance requires that every effort be made to
       eliminate the distorting effects of hindsight, to reconstruct the circumstances of
       counsel’s challenged conduct, and to evaluate the conduct from counsel’s
       perspective at the time. Because of the difficulties inherent in making the
       evaluation, a court must indulge a strong presumption that counsel’s conduct falls
       within the wide range of reasonable professional assistance; that is, the defendant
       must overcome the presumption that, under the circumstances, the challenged
       action “might be considered sound . . . strategy.”

Strickland, 466 U.S. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       Even if a petitioner is successful in overcoming that presumption, he must still satisfy the

second prong of the Strickland test, i.e., prejudice. Thus, a petitioner must show not only that his

counsel’s representation was objectively unreasonable, but also that he was prejudiced by

counsel’s deficiency because there exists “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” McPhearson v.

United States, 675 F.3d 553, 563 (6th Cir. 2012) (quoting Strickland, 466 U.S. at 694).

       Although the Strickland Court emphasized that both prongs must be established in order

for the petitioner to meet his burden, it held there is no reason for a court deciding an ineffective-

assistance claim to approach the inquiry in the same order or even to address both components of

the ground of lack of sufficient prejudice, which we expect will often be so, that course should be

followed.” Id.

                                                  6 
 
       In this case, Petitioner was not subjected to any Guideline enhancements. Petitioner’s

sentence was the result of the statutory mandatory minimum sentence required for the count to

which he pled guilty. Specifically, Petitioner received the mandatory statutory minimum sentence

of 10 years, as required by 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A). Respondent

argues that Petitioner mistakenly believes that the “statutory mandatory sentence is 5 to 40 [years]

at [the] low end of [his] sentence” and that “this Court enhance[d] [his sentence] to 10 [years]

without the strict requirement to serve notice before [a] plea hearing.” [Doc. 51 p. 5]. However,

Petitioner’s conviction of conspiracy to distribute five kilograms or more of cocaine “shall be

sentenced to a term of imprisonment which may not be less than 10 years and not more than life

imprisonment. . .” 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A). Based on Petitioner’s

guilty plea, the trial court correctly imposed the statutory mandatory minimum sentence. This 10-

year mandatory minimum penalty is set by the statute of conviction and is not discretionary.

       Thus, contrary to Petitioner’s contention, he was not subject to any Guideline

enhancements and he was not sentenced above the maximum authorized by his convictions.

Therefore, there was no reason for his counsel to challenge an enhancement or to educate Petitioner

as to the right to challenge an enhancement. Moreover, Petitioner stipulated, before pleading

guilty, that he was aware of the penalty of his offense [Doc 19, p. 1 (“agreeing to “imprisonment

of not less than 10 years and not more than Life”)]. Counsel was not ineffective for failing to make

an argument that lacked any merit. See Smith v. Bradshaw, 591 F. 3d 517, 527 (6th Cir. 2010).

Accordingly, Petitioner is not entitled to relief on claims 1, 2, 4, and 5.

VI.    Actual Innocence

       The standard for actual innocence claims is high: to demonstrate actual innocence, a

petitioner must demonstrate that “in light of all the evidence, ‘it is more likely than not that no



                                                   7 
 
reasonable juror would have convicted him.’” Bousley, 523 U.S. at 623 (quoting Schlup v. Delo,

513 U.S. 298, 327–28 (1995)). In Bousley, the Supreme Court emphasized that “actual innocence

means factual innocence, not mere legal insufficiency.” Id.

       Here, Petitioner claims to be actually innocent of 21 U.S.C. § 841(a)(1) and 21 U.S.C. §

841(b)(1)(A). However, there is no evidence in the record that Petitioner is actually innocent of

the that offense. “Absent evidence in the record, a court cannot consider a habeas petitioner’s bald

assertions on a critical issue in his pro se petition . . ., unsupported and unsupportable by anything

else contained in the record, to be of probative evidentiary value.” Tribble v. United States, No.

1:05-CR-33, 2010 WL 2572041, at *9 (E.D. Tenn. June 21, 2010) (quoting Ross v. Estelle, 694

F.2d 1008, 1011 (5th Cir. 1983)). Moreover, it is evident from Petitioner’s failure to object to the

specific facts contained in the Presentence Report and plea-agreement that a reasonable jury could

have found him guilty of conspiracy to distribute five kilograms or more of cocaine. The signed

plea-agreement proffered the following statement of facts:

       a) On July 2, 2014, the Chattanooga Police Department (”CPD”) Narcotics Unit
          executed a Search Warrant on the residence of the defendant which was in East
          Ridge, Tennessee.

       b) The investigation of the defendant began in April 2014, when a confidential
          informant (“CI”) provided information to CPD Detective Lee Wolff and Bureau
          of Alcohol, Tobacco, Firearms and Explosives (“ATF”) Task Force Officer
          (“TFO”) Phillip Narramore that the defendant was dealing crack cocaine.
          Detective Wolff and TFO Narramore then began to corroborate as much of the
          CI’s information as possible.

       c) On June 27, 2014, Detective obtained a Search Warrant for the defendant’s
          residence and executed it on July 2, 2014. As the officers were making entry
          into the residence the defendant tried to flee out of the rear of the residence.
          CPD stopped the defendant and found him in possession of approximately
          188.7 grams of powder cocaine and $504 in cash.

       d) A search of the kitchen produced 85.1 grams of crack cocaine along with digital
          scales, plastic baggies, baking soda and a Pyro-dex dish. In the dining room
          there was a Taurus, Model:PT92AFS, 9mm caliber, pistol which was loaded

                                                  8 
 
           with 15 rounds of ammunition, lying on the dining room table. On a shelf in the
           master bedroom closet, East Ridge Police Detective Josh Creel found a Taurus,
           Model: The Judge, .45 Long Colt/.410 gauge, revolver which was loaded.
           Detective Creel also found $5980.00 in cash in the closet.

       e) CPD advised the defendant of his Miranda rights, and he waived them. The
          defendant named his cocaine source in Atlanta, Georgia. The defendant
          admitted to getting nine ounces of powder cocaine every two weeks and then
          converting it into crack cocaine himself. The defendant further stated he bough
          the guns off the street because he needed them for protection because the Rollin
          60s Street Gang was threatening to rob him.

       f) On August 14, 2014, CPD Detectives conducted a controlled purchase of crack
          cocaine form the defendant. When the transaction was over, the detectives
          followed the defendant back to the Guest House Inn in Chattanooga, Tennessee.
          The detectives observed the defendant go into room #204.

       g) The detectives then observed the defendant leave the room and drive to the Bi-
          Lo grocery store located at Shallowford Road and Lee Highway in
          Chattanooga. There, the detectives observed the defendant conduct what
          appeared to be a drug transaction. The detectives then followed the defendant
          back to the hotel parking lot. Detective Lee Wolff approached the defendant
          and asked for consent to search the defendant’s room. The defendant consented
          to search the defendant’s room. The defendant consented to the search and
          signed a Consent to Search form for the room and his vehicle.

       h) Inside of the room the detectives found a total of $4601.00 in cash, which
          included $400.00 of currency which had previously been marked as official
          funds and used to buy cocaine from the defendant. Also, in the room was
          approximately 100 grams of Marijuana, 16.2 grams of powder cocaine and
          paraphernalia used to convert powder cocaine to crack cocaine.

       i) A search of the defendant’s vehicle revealed approximately 2.3 grams of crack
          cocaine and paraphernalia to make crack cocaine. The defendant also had
          $319.00 in his pants pocket.

       j) The defendant admits that he conspired with others to distribute five kilograms
          or more of cocaine and that he knowingly possessed firearms in furtherance of
          his drug trafficking crimes.

       [Doc. 19 p. 2-4].

        Petitioner pleaded guilty to conspiracy to distribute five kilograms or more of cocaine,

and indicated that he did so because he was, in fact, guilty [Doc. 19]. Petitioner’s compliance with



                                                 9 
 
the Presentence Report and plea-agreement show that he understood the Government’s case

against him, agreed with the Government’s summary of what he had done, and understood the

elements of the offense and the sentence it carried. “Solemn declarations in open court carry a

strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). In the absence of

any evidence to the contrary, a reasonable jury could have convicted Petitioner for the offense of

which he now claims to be actually innocent. Accordingly, Petitioner is not entitled to relief on

claim 3.

VII.   CONCLUSION

       For the reasons set forth herein, the Court finds no evidentiary hearing is needed and

Petitioner’s § 2255 motion [Doc. 37] will be DENIED.

VIII. CERTIFICATE OF APPEALABILITY

       The Court does not believe that jurists of reason would question whether the petition is

timely or whether equitable tolling saves his otherwise untimely petition. Nor would reasonable

jurists conclude that the timeliness or equitable tolling issues “are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The Court

finds that jurists of reason would not debate whether the petition states a valid claim of the denial

of a constitutional right or whether the Court was correct in its procedural ruling concerning the

timeliness of the petition. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); Murphy v. Ohio, 263

F.3d 466, 467 (6th Cir. 2001); Porterfield v. Bell, 258 F.3d 484, 487 (6th Cir. 2001). Therefore,

the Court will DENY issuance of a Certificate of Appealability. 28 U.S.C. § 2253; Fed. R. App.

P. 22(b).




                                                 10 
 
       The Court will CERTIFY any appeal from this action would not be taken in good faith

and would be totally frivolous. Therefore, this Court will DENY Petitioner leave to proceed in

forma pauperis on appeal. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER.



                                                                                       
                                                        /s/ Harry S. Mattice, Jr._____
                                                        HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                               11 
 
